Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5 and 7-25 are pending in the application. Claims 1, 3-5, 8, 10, 15, 22 and 23 are rejected. Claims 7, 9, 11-14, 16-21, 24 and 25 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.

Response to Amendment / Argument
Applicant traversed the rejection of claims under 35 USC 112(b) in the remarks filed November 4th, 2021, which was addressed in the advisory action dated December 6th, 2021. No new arguments were provided in the RCE filed December 23rd, 2021. As noted in the advisory action, Applicant’s remarks on page 13 of the response filed November 4th, 2021 are directed at how a catalyst will be used rather than a clarification on what products are actually embraced by the claims. As discussed in the rejection, the instant claims are directed to mixtures of multiple components where different components would be expected to interact with each other and form materials that would not fall within the scope of the instantly defined components. 
All objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8, 10, 15, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 has been amended to change the definition of “B” as follows:

    PNG
    media_image1.png
    80
    966
    media_image1.png
    Greyscale
.
Applicant addresses the amendment on pages 11 and 12 of the response filed November 4th, 2021 where Applicant provides the following comments:

    PNG
    media_image2.png
    159
    650
    media_image2.png
    Greyscale

Applicant’s argument appears to be based on a mistranslation of the WIPO document when entering the national stage. The specification as originally filed provides the following broadest disclosure of the variable “B” (page 9):

    PNG
    media_image3.png
    63
    664
    media_image3.png
    Greyscale

The limitation of “typical” was previously rejected as indefinite since it was unclear which elements would be considered “typical” as they apply to the instant invention. See, pages 3 and 4 of the Office Action dated February 4th, 2021. MPEP 2163.07(II) states the following:
Where a U.S. application as originally filed was in a non-English language and an English translation thereof was subsequently submitted pursuant to 37 CFR 1.52(d), if there is an error in the English translation, applicant may rely on the disclosure of the originally filed non-English language U.S. application to support correction of an error in the English translation document.

In this situation, Applicant’s arguments are not found persuasive since 37 CFR 1.52(d) requires “a statement that the translation is accurate”. If 
	Until such time as a proper certified statement is made regarding the translation of the original non-English specification, the instant claims are rejected for containing new matter since there is no guidance or clarification from the specification of record to indicate that Applicant’s limitation of “typical metal ion” is consistent with the new language. It could be the case that Applicant’s original disclosure of “typical” should be treated as a reference to metal ions that are typically used in catalysis, which would be a narrower scope than the newly added language.
Since each of instant claims 1, 4, 5, 8, 10, 15, 22 and 23 is affected by the amendment noted above, each claim is rejected as containing new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8, 10, 15, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
th, 2020 that resulted in a similar indefiniteness rejection in the Office Action dated June 29th, 2020. 
As noted in MPEP 2111.03: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)”. It would appear that Applicant is attempting to claim a material that consists of certain components (and excludes the presence of additional components); however, the provision noted above refers to the catalyst apparently being found in mixture with additional unrecited components. In this situation, it is unclear how to interpret which components are part of the catalyst and which are not. Noda et al. (J. Am. Chem. Soc. 2016, 138, 2480-2483) disclose the following on page 2482:

    PNG
    media_image4.png
    244
    598
    media_image4.png
    Greyscale


	As a further example, the language of the provision would seem to suggest that a particular hydrosilane could serve as a promoter in some situations or a substrate in other situations. If a particular iron salt and isocyanide are mixed, it is unclear if the instant claim would be infringed upon addition of a specific hydrosilane. It would be possible to simply add an olefin to the resultant mixture and perform a hydrosilylation reaction where the newly formed mixture would not appear to meet the scope of the instant claims since the hydrosilane is a substrate. It is unclear, however, if the original mixture prior to addition of the olefin would constitute infringement. If instead a second hydrosilane is added along with an olefin to a mixture of the first hydrosilane, isocyanide and iron salt, Applicant could argue that the instant claims have been infringed, but it would not be readily apparent that this is the case since it could be argued that the substrate is also functioning as a promoter. In other words it would not be readily what would constitute infringement even knowing which components have been added to the mixture and where infringement might be dependent upon what a person of skill might do with the composition, which makes the issue of “consisting of” especially confusing since infringement would be dependent upon the presence and action of unrecited components such as an olefin.


    PNG
    media_image5.png
    382
    450
    media_image5.png
    Greyscale
.
The definition of A as originally filed included the pentadienyl ligands disclosed above whereas the instant claims would not appear to embrace a pentadienyl ligand as A. Regardless, it is unclear how a person having ordinary skill in the would be able to distinguish between situations where a mixture consisting of components (A)-(C) is prepared and each remains distinct from the others in the mixture and situations where reactions occur between the components. The former situation would seem to read on the instant claims while the latter might not. For instance, it is unclear if (assuming that an iron source reading on the scope of component (A) were 
Accordingly, the instant claims seem to provide for the presence of additional components outside the scope of what could be considered the catalyst per se and further embrace mixtures where a person having ordinary skill in the art would expect interactions between the components resulting in species that do not meet the definitions of the only components permitted to be part of the catalyst based on the use of “consisting of”. Given the conflicting issues of closed language along with an inability to determine what constitutes the catalyst and what does not, the instant claims are deemed to not inform a person of skill as to what would constitute infringement of the instant claims.
Since dependent claims 3-5, 8, 10, 15, 22 and 23 do not correct the issue, these claims are rejected as indefinite for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626